EXHIBIT 10.1

   

STOCK EXCHANGE AGREEMENT

 

This Stock Exchange Agreement (this “Agreement”) is made and entered into as of
July 29, 2020 (the “Effective Date”) by and among Can B Corp., a Florida
corporation f/k/a Canbiola, Inc. (“CANB”), on one hand, and Iconic Brands, Inc.,
a Nevada corporation (the “ICNB”) on the other hand. CANB and ICNB are sometimes
referred to herein individually as a “Party” and collectively as the “Parties.”

 

BACKGROUND

 

A. CANB currently owns and holds one million (1,000,000) shares of the issued
and outstanding shares of common stock of ICNB (the “ICNB Shares”);

 

B. ICNB currently owns and holds five hundred forty-three thousand seven hundred
fourteen (543,714) shares of the issued and outstanding shares of common stock
of CANB (the “CANB Shares”);

 

C. Upon the terms and subject to the conditions set forth herein, CANB wishes to
exchange the ICNB Shares for the CANB Shares, and ICNB wishes to exchange the
CANB Shares for the ICNB Shares (the “Exchange”); and

 

D. The Parties desire to make certain representations, warranties, covenants and
agreements in connection with the Stock Purchase and also to prescribe various
conditions to the Exchange.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the holder and the company, intending to be legally bound
hereby, agree as follows:

 

1. Exchange. Subject to the terms and conditions of this Agreement, at Closing
(as defined), CANB and ICNB shall exchange the ICNB Shares held by CANB for the
CANB Shares held by ICNB.

 

2. Closing. The closing of the Exchange (the “Closing”) will take place at the
New York offices of Sheppard, Mullin, Richter & Hampton, LLP. Unless otherwise
agreed in writing by the parties hereto, the Closing shall occur no later than
July 31, 2020.

 

3. Closing Deliveries. On or prior to the Closing Date:

 

(a) CANB shall deliver or cause to be delivered to ICNB the ICNB Shares,
together with a duly executed Stock Power(s) or other documents satisfactory to
ICNB permitting the transfer from CANB to ICNB of the Shares; and

 

(b) ICNB shall deliver or cause to be delivered to CANB the CANB Shares,
together with a duly executed Stock Power(s) or other documents satisfactory to
CANB permitting the transfer from ICNB to CANB of the Shares.

 

4. (a) Representations and Warranties of CANB.CANB hereby represents and
warrants to ICNB as follows:

 

(i) Organization. Standing and Power. CANB is duly organized, validly existing
and in good standing under the laws of the state in which it was organized and
has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted.CANB is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect on
either Party.

 

  -1-



 

 

(ii) Corporate Authority. Non-contravention. CANB has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.The execution and delivery of this Agreement by
CANB and the consummation by them of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of CANB. This Agreement
has been duly executed and when delivered by CANB shall constitute a valid and
binding obligation of CANB, enforceable against CANB in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any security interest upon
any of the properties or assets of CANB under, (i) its certificate or article of
incorporation, bylaws or other organizational or charter documents, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
CANB, its properties or assets, or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to CANB, its properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or security interests that individually or in the aggregate could not
have a material adverse effect with respect to CANB or could not prevent, hinder
or materially delay the ability of CANB to consummate the transactions
contemplated by this Agreement.

 

(iii) Governmental Authorization. No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any United States
federal or state court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign, is required by or with respect to CANB in connection with the execution
and delivery of this Agreement by CANB or the consummation by CANB of the
transactions contemplated hereby.

 

(iv) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by CANB to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

(v) Ownership of Shares.CANB is the record owner, and has good and valid title
to, the ICNB Shares, free and clear of any charge, mortgage, pledge, security
interest, lien, or encumbrance, other than restrictions on transfer imposed by
applicable securities laws. CANB is not a party to any option, warrant, right,
contract, call, put or other agreement or commitment providing for the
disposition or acquisition of any such Shares, nor is CANB a party to any voting
trust, proxy or other contract, agreement or understanding with respect to the
voting of any such Shares. Upon delivery to ICNB at the Closing of stock
certificates representing the ICNB Shares, good and valid title to the Shares
will pass to ICNB, free and clear of any charge, mortgage, pledge, security
interest, lien, or encumbrance, other than restrictions on transfer imposed by
applicable securities laws.

 

  -2-



 

  

(vi) Litigation. There is no suit, action or proceeding or investigation pending
or, to the knowledge of CANB, threatened against or affecting CANB or any of its
respective officers, directors, or key employees or any basis for any such suit,
action, proceeding or investigation that, individually or in the aggregate,
which could reasonably be expected to have a material adverse effect with
respect to CANB or prevent, hinder or materially delay the ability of CANB to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against CANB having, or which, insofar as reasonably
could be foreseen by CANB, in the future could have, any such effect.

 

(a) Representations and Warranties of ICNB.ICNB hereby represents and warrants
to CANB as follows:

 

(i) Organization. Standing and Power. ICNB is duly organized, validly existing
and in good standing under the laws of the state in which it was organized and
has the requisite power and authority and all government licenses,
authorizations, permits, consents and approvals required to own, lease and
operate its properties and carry on its business as now being conducted.ICNB is
duly qualified or licensed to do business and is in good standing in each
jurisdiction in which the nature of its business or the ownership or leasing of
its properties makes such qualification or licensing necessary, other than in
such jurisdictions where the failure to be so qualified or licensed
(individually or in the aggregate) would not have a material adverse effect on
either Party.

 

(ii) Corporate Authority. Non-contravention. ICNB has all requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement.The execution and delivery of this Agreement by
ICNB and the consummation by them of the transactions contemplated hereby have
been duly authorized by all necessary action on the part of ICNB. This Agreement
has been duly executed and when delivered by ICNB shall constitute a valid and
binding obligation of ICNB, enforceable against ICNB in accordance with its
terms, except as such enforcement may be limited by bankruptcy, insolvency or
other similar laws affecting the enforcement of creditors’ rights generally or
by general principles of equity. The execution and delivery of this Agreement do
not, and the consummation of the transactions contemplated by this Agreement and
compliance with the provisions hereof will not, conflict with, or result in any
breach or violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of or “put” right with respect to any obligation or to a loss of a
material benefit under, or result in the creation of any security interest upon
any of the properties or assets of ICNB under, (i) its certificate or article of
incorporation, bylaws or other organizational or charter documents, (ii) any
loan or credit agreement, note, bond, mortgage, indenture, lease or other
agreement, instrument, permit, concession, franchise or license applicable to
ICNB, its properties or assets, or (iii) subject to the governmental filings and
other matters referred to in the following sentence, any judgment, order,
decree, statute, law, ordinance, rule, regulation or arbitration award
applicable to ICNB, its properties or assets, other than, in the case of clauses
(ii) and (iii), any such conflicts, breaches, violations, defaults, rights,
losses or security interests that individually or in the aggregate could not
have a material adverse effect with respect to ICNB or could not prevent, hinder
or materially delay the ability of ICNB to consummate the transactions
contemplated by this Agreement.

 

(iii) Governmental Authorization. No consent, approval, order or authorization
of, or registration, declaration or filing with, or notice to, any United States
federal or state court, administrative agency or commission, or other federal,
state or local government or other governmental authority, agency, domestic or
foreign, is required by or with respect to ICNB in connection with the execution
and delivery of this Agreement by ICNB or the consummation by ICNB of the
transactions contemplated hereby.

 

(iv) Certain Fees. No brokerage or finder’s fees or commissions are or will be
payable by ICNB to any broker, financial advisor or consultant, finder,
placement agent, investment banker, bank or other person with respect to the
transactions contemplated by this Agreement.

 

  -3-



 

 

(v) Ownership of Shares. ICNB is the record owner, and has good and valid title
to, the CANB Shares, free and clear of any charge, mortgage, pledge, security
interest, lien, or encumbrance, other than restrictions on transfer imposed by
applicable securities laws.ICNB is not a party to any option, warrant, right,
contract, call, put or other agreement or commitment providing for the
disposition or acquisition of any such Shares, nor is ICNB a party to any voting
trust, proxy or other contract, agreement or understanding with respect to the
voting of any such Shares. Upon delivery to CANB at the Closing of stock
certificates representing the CANB Shares, good and valid title to the Shares
will pass to CANB , free and clear of any charge, mortgage, pledge, security
interest, lien, or encumbrance, other than restrictions on transfer imposed by
applicable securities laws.

 

(vi) Litigation. There is no suit, action or proceeding or investigation pending
or, to the knowledge of ICNB, threatened against or affecting ICNB or any of its
respective officers, directors, or key employees or any basis for any such suit,
action, proceeding or investigation that, individually or in the aggregate,
which could reasonably be expected to have a material adverse effect with
respect to ICNB or prevent, hinder or materially delay the ability of ICNB to
consummate the transactions contemplated by this Agreement, nor is there any
judgment, decree, injunction, rule or order of any Governmental Entity or
arbitrator outstanding against ICNB having, or which, insofar as reasonably
could be foreseen by ICNB, in the future could have, any such effect.

 

5. Entire Agreement. This Agreement contains the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes and replaces all prior negotiations and agreements between the
parties, whether written or oral. Each party acknowledges that no party has made
any promise, representation, or warranty whatsoever, express or implied, not
contained herein concerning the subject matter hereof.

 

6. No Assignment; Successors and Assigns. No party to this Agreement may assign
any of its rights or delegate any of its obligations under this Agreement, by
operation of law or otherwise, without the prior written consent of the other
parties to this Agreement. This Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and permitted
assigns.

 

7. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered will be deemed an original, and all
of which together shall constitute one and the same agreement.This Agreement may
be executed and delivered by facsimile or other means of electronic delivery and
upon such delivery the signature will be deemed to have the same effect as if
the original signature had been delivered to the other party.

 

8. Severability. If any provision of this Agreement is determined by any court
of competent jurisdiction to be invalid, illegal or unenforceable in any
respect, such provision will be enforced to the maximum extent possible given
the intent of the parties hereto. If such clause or provision cannot be so
enforced, such provision shall be stricken from this Agreement and the remainder
of this Agreement shall be enforced as if such invalid, illegal or unenforceable
clause or provision had (to the extent not enforceable) never been contained in
this Agreement. Notwithstanding the foregoing, if the value of this Agreement
based upon the substantial benefit of the bargain for any party is materially
impaired, which determination as made by the presiding court of competent
jurisdiction shall be binding, then the parties hereto agree to substitute such
provision(s) with suitable and equitable provision(s).

 

9. Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with, and shall be governed by, the laws of the State of New York
without reference to, and regardless of, any applicable choice or conflicts of
laws principles. Venue for any dispute relating to this Agreement shall be
Nassau County, New York.

 

10. Equitable Relief.Each Party is entitled to bring an action for temporary or
preliminary injunctive relief at any time in any court of competent jurisdiction
in order to prevent irreparable injury that might result from a breach of this
Agreement.

 

  -4-



 

  

11. Attorneys’ Fees. If either party brings a claim or lawsuit against the other
party to this Agreement to interpret or enforce any of the terms of this
Agreement, the prevailing party shall, in addition to all other damages, be
entitled to reasonable attorneys’ fees and costs, costs of witnesses, and costs
of investigation from the non-prevailing party.

 

12. Further Assurances. Each of the parties hereto shall from time to time at
the request of the other party hereto, and without further consideration,
execute and deliver to such other party such further instruments of assignment,
transfer, conveyance and confirmation and take such other action as the other
party may reasonably request in order to more effectively fulfill the purposes
of this Agreement.

 

IN WITNESS WHEREOF, the Shareholder and the Company have each executed this
Agreement as of the Effective Date.

 

  CAN B CORP.         By: /s/ Marco Alfonsi

 

 

    Name: Marco Alfonsi          

 

Title:

Chief Executive Officer

 

 

 

 

 

 

 

 

 

 

ICONIC BRANDS, INC.

 

 

 

 

 

 

By:

/s/ Richard DeCicco

 

 

 

 

 

 

Name:

Richard DeCicco

 

 

 

 

 

 

Title:

Chief Executive Officer

 

 

  -5-

 